— Appeal by defendant from a judgment of the County Court, Suffolk County (Weiss-man, J.), rendered December 17,1982, convicting him of robbery in the first degree, upon his plea of guilty, and imposing sentence.
Judgment affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no meritorious issues that could be raised upon appeal. Counsel is granted leave to withdraw as counsel (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf. People v Gonzalez, 47 NY2d 606). Titone, J. P., Thompson, O’Connor and Rubin, JJ., concur.